Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 16, 2009                                                                                                  Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
  137552 (40)(41)                                                                                      Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  DEPARTMENT OF AGRICULTURE and                                                                                          Justices
  MICHIGAN APPLE COMMITTEE,
           Plaintiffs-Appellants,
                                                                    SC: 137552
  v                                                                 COA: 277743
                                                                    Kent CC: 05-011315-CZ
  APPLETREE MARKETING, L.L.C. and
  STEVEN KROPF,
             Defendants-Appellees.
  _____________________________________


                                  AMENDMENT TO ORDER

         On order of the Court, the order of May 7, 2009 is amended to correct a clerical
  error. The statement of the first issue to be included in the briefing is amended to read as
  follows:

        “(1) whether the plaintiffs may simultaneously pursue claims against Appletree
  Marketing, LLC for alleged violations of the Agricultural Commodities Marketing Act,
  MCL 290.651 et seq., and for common law and statutory conversion under MCL
  600.2919a;”




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 16, 2009                       _________________________________________
                                                                               Clerk